An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1207
                       NORTH CAROLINA COURT OF APPEALS
                               Filed:     19 August 2014
STATE OF NORTH CAROLINA

                                                Clay County
      v.
                                                Nos. 10 CRS 188, 190

RUSSELL EDWARD MURRAY


      Appeal by defendant from judgment entered 28 February 2013

by Judge James U. Downs in Clay County Superior Court.                        Heard in

the Court of Appeals 18 February 2014.


      Attorney General Roy Cooper, by Special                        Deputy   Attorney
      General Lauren M. Clemmons, for the State.

      Law Office        of    Glenn       Gerding,    by     Glenn     Gerding,       for
      Defendant.


      ERVIN, Judge.


      Defendant     Russell     Edward      Murray    appeals     from    a   judgment

entered    based    upon     his    convictions      for     first    degree    sexual

offense and taking indecent liberties with a child.                       On appeal,

Defendant     contends       that   the    trial     court    committed       plain    or

prejudicial error by allowing the State to elicit evidence on

cross-examination       concerning        the   presence     of   a    hidden   camera

system, a videotape depicting a “young man” masturbating, and
                                             -2-
drug paraphernalia and marijuana in his residence at the time

that it was searched by investigating officers.                            After careful

consideration       of    Defendant’s        challenges        to   the   trial    court’s

judgment    in   light      of    the    record      and     the    applicable     law,   we

conclude     that        the     trial       court’s        judgment      should    remain

undisturbed.

                                I. Factual Background

                                 A. Substantive Facts

                                 1. State’s Evidence

     T.M.’s mother and Defendant’s brother married when Todd was

five or six years old.1            Defendant’s brother raised Todd and “was

a father” to him.           Moreover, Defendant’s parents were “the only

grandparents [that Todd] knew.”

     During part of the time that Todd’s mother and Defendant’s

brother were married, Todd lived next door to Defendant and saw

Defendant    more        than    once    a    week     at    the    family   home.        In

addition, Todd began visiting Defendant at his home when Todd

reached eight or nine years of age.                    Todd looked up to Defendant

because he “never really had a father” and because Defendant was

a law enforcement officer.



     1
      T.M.   , who was a minor at the time of the events in
question,    will be referred to as Todd, a pseudonym used
throughout   the remainder of this opinion for ease of reading and
to protect   T.M.’s privacy.
                                        -3-
      In the interval between June 2001 and August 2002, when

Todd was ten years old, Todd stayed overnight with Defendant at

his residence for the first time.              The weather was warm outside.

On that occasion, Defendant showed Todd a pair of night vision

goggles that exhibited a red light.                As he was going to sleep on

the couch that evening, Todd saw the red light shining from

Defendant’s bedroom and waved.

      After    Todd    went   to   sleep,     he    woke    up   to   discover   that

Defendant was rubbing his stomach with his hand.                      As a result of

the fact that Defendant’s conduct startled him, Todd slapped

Defendant’s     hand       away.      After    saying,        “okay,     goodnight,”

Defendant left.

      During the same year, Todd had another overnight visit with

Defendant at Defendant’s residence.                On that occasion, Defendant

and   Todd    went    to   Walmart,    where       they    purchased    an   off-road

racing computer game.           Upon returning to Defendant’s residence,

the two of them played the game together while sitting on the

couch.   After several hours had passed, Defendant suggested that

Todd call his mother and seek permission to stay at Defendant’s

residence     that     night.         After    Todd        successfully      obtained

permission to spend the night at Defendant’s residence, the two

of them got ready for bed.               At Defendant’s suggestion, Todd
                                 -4-
slept in the bed with Defendant.       Todd wore pants and a shirt to

bed.

       At some point during the night, Todd woke up, discovered

that his pants had been lowered to knee level, and realized that

Defendant was performing oral sex on him and rubbing the inside

of his leg with his hand.      After Todd had awakened, Defendant

rolled over on his back and attempted to pull Todd on top of

him.    Todd pushed Defendant away rather than acquiescing in this

conduct.    Todd never pulled his pants back up because he was

afraid of moving and stared at the ceiling for the remainder of

the night because he could not go back to sleep.            The following

day, Defendant took Todd home.

       In the immediate aftermath of these episodes, Todd was too

scared to tell his mother.       Todd did not tell anyone about

Defendant’s conduct even after his initial fear wore off because

he did not think that anyone would believe him given Defendant’s

employment with the Clay County Sheriff’s Office.                 After he

reached 16 or 17 years of age, Todd told his girlfriend what

Defendant   had   done.   However,     Todd   still   did   not   make   an

official report of Defendant’s activities because he did not

want to tear “what little bit of family [he] had apart.”                 In

fact, Todd occasionally visited Defendant’s home in order to use
                                    -5-
Defendant’s internet connection for the purpose of furthering

his interest and involvement in motorcycle racing.

    After Todd reached the age of 18, he went to Defendant’s

residence to use the computer.         As he checked his e-mail, Todd

felt an itch in his groin and scratched it.              At that point,

Defendant,   who   was   standing   behind   Todd,   began    rubbing    his

shoulders and told Todd that, “[i]f [he] need[ed] any help with

that [he could] come back here in the bedroom,” a statement that

Todd understood as a suggestion that the two of them have sexual

contact.     In view of the fact that he felt sickened by this

statement, Todd    left Defendant’s residence.          At the time of

Todd’s departure, Defendant was lying down in the bedroom.               The

conduct in which Defendant engaged on this occasion rekindled

memories of Defendant’s earlier actions, which Todd realized had

occurred when he was between 10 and 12 years old.

    After    leaving     Defendant’s   residence,    Todd    went   to   his

mother’s place of employment and asked her to come outside and

speak with him.    During their conversation, Todd told his mother

about the comments that Defendant had made earlier that day and

that Defendant had previously performed oral sex on him.

    On the same date, Jim Carter, Todd’s mother’s boss, spoke

with Todd.    According to Mr. Carter, Todd was hyperventilating

and looked extremely upset at the time of their conversation.
                                     -6-
During their conversation, Todd told Mr. Carter that Defendant

had performed oral sex on him on an occasion when Todd had spent

the night at Defendant’s house.           As a result of this discussion,

Mr. Carter was under the impression that the incident that Todd

had described had occurred when Todd was a child.

       Four or five days later, Todd spoke with law enforcement

officers in Towns County, Georgia, whom he contacted because he

felt    that   his   assertions   about    Defendant’s    conduct   would   be

“swept under the rug” by the Clay County Sheriff’s Office given

that Defendant’s brother was employed by that agency at the

time.    The Georgia authorities referred Todd to the State Bureau

of Investigation, at which point Special Agent Grayson Edwards

was     assigned      responsibility        for   investigating        Todd’s

allegations.

       After    speaking     with    Special      Agent     Edwards,     Todd

participated in and recorded two conversations with Defendant.

The first of these two conversations occurred over the telephone

and began when Todd called Defendant and attempted to talk to

him.    Defendant, however, stated that he was sick, said that he

did not want to talk over the phone, and suggested that Todd

visit his residence when Defendant felt better.

       The second conversation between the two men occurred in-

person at Defendant’s residence.           While he talked to Defendant,
                                             -7-
Todd falsely claimed that his biological father had died in an

attempt     to     arouse     Defendant’s           sympathies.             During     their

conversation, Todd confronted Defendant about Defendant having

“suck[ed his] penis.”             In response, Defendant stated that he was

sorry    and     had   changed      and     asked    Todd   to       forgive    him.       In

addition, Defendant said that he understood why Todd was upset

because the same thing had happened to him when he was younger.

Defendant did not, however, appear to be upset or angry during

their conversation.

       On   2    September        2009,    investigating      officers         executed     a

warrant authorizing a search of Defendant’s home.                              During the

search,     the   investigating           officers    found      a   hidden     camera     in

Defendant’s       office     and     seized    a     videotape       from    the     dresser

drawer      in     Defendant’s            bedroom     depicting         a      young      man

masturbating.           In        addition,     Defendant        gave       investigating

officers a marijuana pipe and an eighth of an ounce of marijuana

that    were     located     in    his    bedroom     and   admitted        that     it   was

illegal for him to possess these items.

                             2. Defendant’s Evidence

       In the summer of 2004, when Todd was 12 or 13 years old, he

stayed overnight at Defendant’s residence for the first time.

As a result of the fact that he was working two full-time law

enforcement jobs from 2001 to 2003, Defendant would not have
                                        -8-
assumed      the   responsibility     of     having       children     stay    with   him

overnight during that time.

       At the time of his first overnight visit, Todd slept on the

couch while Defendant slept in his bedroom.                       Defendant did not

own    any    night    vision    goggles     at     the    time   of    Todd’s     first

overnight visit.           During the night, Todd began thrashing around

and hollering, so Defendant shook him in an attempt to get him

to wake up.        After waking up and rolling over, Todd went back to

sleep.

       Later that year, Todd spent a second night at Defendant’s

house.       After Defendant purchased an off-road racing video game

for Todd at Walmart, the two of them played the game together

for twenty to thirty minutes before Defendant asked Todd to play

by    himself.        As   he   continued    to     play    the   video   game,       Todd

started to fall asleep on the couch.                  In view of the fact that

it was winter, Defendant was concerned that Todd would be cold

if he slept on the couch.                   Given    that there was           a plug-in

electric heater in the bedroom, Defendant told Todd to sleep

with Defendant there.            Todd thrashed about throughout the night

and kept Defendant awake.             After taking Todd on a motorcycle

ride the following day, Defendant took Todd home.                             Todd spent

another night at Defendant’s house during the following spring

or summer.
                                          -9-
       At    the   time    that   Todd   stopped      by    to    use   his    computer,

Defendant      was    in    his   bedroom       since,      as    the    result    of    a

diminution in his income, the only furniture contained in his

residence was located in his bedroom and office.                        After Todd had

been using the computer for ten or fifteen minutes, Defendant

decided to talk with him.               As he entered the office, Defendant

grabbed the back of the high-backed chair in which Todd was

sitting, looked down, and saw that Todd was viewing pornographic

images on the computer screen and masturbating.                           Upon making

that   observation,        Defendant     said,      “damn,       son,   the    least    you

could do is learn how to close the door,” and returned to his

bedroom.      Shortly thereafter, Todd left Defendant’s residence.

       As a result of the fact that he was sick, Defendant barely

remembered his recorded conversations with Todd.                              A few days

before these conversations occurred, Defendant began suffering

from    an    inner   ear    infection,         a   sinus    infection,        a   throat

infection, and a fever; remained sick for eight to ten days; and

did    not   fully    recover     for    several     additional         weeks.      As    a

result, Defendant did not answer the phone until Todd had called

him three or four times and believed that the conversation that

they had on that occasion related to the encounter that had

occurred while Todd was using Defendant’s computer.
                                             -10-
       At the time of the second recorded conversation, Todd came

to    Defendant’s      residence         while       on     a    set   of   metal       crutches.

Although      Todd    claimed       to   have        been       injured     in    a    motorcycle

accident, Defendant doubted the veracity of Todd’s claim given

that he moved his feet around and, at one point, crossed his

legs.     In addition, Defendant noted that Todd would not make eye

contact       with    him    and     was     fidgeting.                Finally,       Todd    told

Defendant that his biological father had died, an assertion that

Defendant knew to be untrue.                     As a result, Defendant believed

Todd was under the influence of drugs at the time of the second

recorded conversation.

       In attempting to explain certain of the statements that he

had    made    during       the    second    recorded            conversation,          Defendant

asserted that he had not actually been asking for forgiveness or

admitting      that    Todd’s       claims    were         true.        Instead,        Defendant

claimed       that    he     was     using       a        recognized        law       enforcement

interviewing technique in which the officer attempted to keep

the individual with whom he or she was dealing calm in an effort

to prevent a problematic situation from escalating.                                     Defendant

denied    having      ever    put    his     mouth        on     Todd’s     penis      or    having

touched Todd in any way for the purposes of obtaining sexual

gratification.

                                  B. Procedural History
                                   -11-
       On 13 September 2010, the Clay County grand jury returned

bills of indictment charging Defendant with two counts of taking

indecent liberties with a child and one count of first degree

sexual offense.     On 23 January 2013, the State filed a notice

alleging that it would attempt to establish as an aggravating

factor that Defendant        had taken    “advantage of a position of

trust or confidence” at the time that he committed the offenses

with which he had been charged.

       The charges against Defendant came on for trial before the

trial court and a jury at the 25 February 2013 criminal session

of the Clay County Superior Court.            On 27 February 2013, the

jury   returned   verdicts    convicting    Defendant   of   first   degree

sexual offense and one count of taking indecent liberties with a

child and acquitting Defendant of the second count of taking

indecent liberties with a child.          On the following day, the jury

returned a verdict finding that Defendant had taken advantage of

a position of trust or confidence at the time that he committed

the offenses that he had been convicted of committing.

       At the conclusion of the ensuing sentencing hearing, the

trial court found that the aggravating factor that the jury had

determined to exist outweighed any mitigating factors and that

Defendant should be sentenced in the aggravated range.           In light

of this determination, the trial court consolidated Defendant’s
                                        -12-
convictions for judgment and sentenced him to a term of 260 to

321 months imprisonment.             Defendant noted an appeal to this

Court from the trial court’s judgment.

                        II. Substantive Legal Analysis

                          A. Video Camera and Videotape

    In     his    first     challenge     to    the    trial    court’s    judgment,

Defendant contends that the trial court committed plain error by

allowing the prosecutor to question him about the fact that a

video   camera      and    a   videotape       labelled      “About   a   Boy”    that

depicted     a    man      masturbating        had    been    discovered    in     his

residence.       According to Defendant, the evidence in question was

irrelevant,       constituted     inadmissible         character      evidence,    and

possessed    an     unfairly     prejudicial         effect    that   substantially

outweighed its probative value.                 Defendant is not entitled to

relief from the trial court’s judgment on the basis of this

contention.

                               1. Standard of Review

    As Defendant candidly acknowledges, he did not object to

the admission of the evidence to which this argument is directed

at trial.        For that reason, his challenge to the trial court’s

decision to allow the admission of the evidence in question is

only reviewable for plain error.                State v. Moore, 366 N.C. 100,

105-06, 726 S.E.2d 168, 173 (2012).
                                     -13-
            “[T]he plain error rule . . . is always to
            be applied cautiously and only in the
            exceptional case where, after reviewing the
            entire record, it can be said the claimed
            error is a ‘fundamental error, something so
            basic, so prejudicial, so lacking in its
            elements that justice cannot have been
            done,’ or ‘where [the error] is grave error
            which amounts to a denial of a fundamental
            right of the accused,’ or the error has
            ‘resulted in a miscarriage of justice or in
            the denial to appellant of a fair trial’ or
            where the error is such as to ‘seriously
            affect the fairness, integrity or public
            reputation of judicial proceedings’ or where
            it can be fairly said ‘the instructional
            mistake has a probable impact on the jury’s
            finding that the defendant was guilty.’”

State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983)

(alterations and omissions in original) (quoting United States

v. McCaskill, 676 F.2d 995, 1002 (4th Cir.), cert. denied, 459

U.S. 1018, 103 S. Ct. 381, 74 L. Ed. 2d 513 (1982)).                We will

now   review      Defendant’s   challenge   to   the    admission      of     the

evidence that a video camera and a videotape depicting a young

man masturbating was found in his residence at the time that it

was searched by investigating officers utilizing the plain error

standard of review.

                                2. Plain Error

      In    his   brief,   Defendant   argues    that    the   trial        court

committed      plain   error    by   allowing    the    admission   of        the

challenged evidence on the grounds that it was irrelevant, that

it constituted inadmissible “other bad act” evidence that had no
                                            -14-
relevance to any issue other than Defendant’s character, and

that the danger of unfair prejudice resulting from the admission

of     the     challenged          evidence       substantially          outweighed        any

probative          value    that     the    challenged           evidence       might     have

possessed.           The    State,    on    the    other       hand,   argues     that     the

challenged evidence was admissible for the purpose of attacking

the credibility of Defendant’s testimony on the theory that, in

the event that Defendant’s account of what had happened on the

date    that       Todd    reported    Defendant’s         alleged       conduct    to     his

mother       and    Mr.    Carter    were    true,       there    should    have    been     a

videotape of Todd’s conduct in Defendant’s possession.                             However,

we need not resolve the issue of whether the trial court erred

by admitting the challenged evidence given our conclusion that

we are unable to say that it is reasonably probable that the

outcome at Defendant’s trial would have been different had the

trial court, acting on its own motion, precluded the State from

presenting the challenged evidence before the jury.

       Admittedly,          Defendant        took        the     stand,     denied         the

accusations         that    Todd     had    made       against    him,     and    presented

evidence that he was a peaceful and honest individual.                                  On the

other    hand,        Todd’s       testimony       was     detailed       and     generally

consistent         with    the   testimony        of    the    other     witnesses.         In

addition, his strong emotional reaction at the time that he
                                            -15-
disclosed his accusations against Defendant to his mother and

Mr. Carter would likely have been understood by the jury as

supportive of his credibility.                   The record does not appear to

contain any evidence tending to explain why Todd would make a

false accusation against Defendant.                   Most importantly, however,

Defendant      made     a   number     of    statements       during    his    recorded

conversations with Todd that were tantamount to an admission

that Todd’s accusations were true.                     As a result, we do not

believe that any error committed by the trial court in allowing

the admission of evidence that a video camera and a videotape

depicting a young man masturbating were found in Defendant’s

residence when it was searched by investigating officers rose to

the level of plain error.

      The conclusion that we reach with respect to this issue is

consistent with the decisions that have been reached in other

reported      opinions      of   this    court      addressing    similar       factual

situations.          As far as we have been able to ascertain from an

examination of the authorities cited in the parties’ briefs and

discovered in our own research, this Court has never found that

the   admission       of    evidence    tending      to   show   that    a    defendant

possessed pornography, hidden camera equipment, or similar items

constituted plain error.2            On the other hand, this Court has held


      2
          Although    the    admission      of     evidence    that    the    defendant
                                             -16-
that the admission of similar evidence did not rise to the level

of plain error in State v. Delsanto, 172 N.C. App. 42, 52-53,

615   S.E.2d        870,     876-77    (2005)       (holding      that   the     erroneous

admission      of     evidence      “that    defendant      possessed       pornographic

magazines   and       women’s       underwear”      did    not    “amount[]      to   plain

error” given the absence of any “indication that the error had

any   impact     on    the     jury’s    finding      of    guilt”),       and   State    v.

Doisey,    138      N.C.     App.     620,   625-27,       532    S.E.2d    240,      244-45

(holding    that       the    erroneous      admission       of    evidence      that    the

defendant had positioned a video camera in the family bathroom

and had made videotapes of family members, including himself, in

that room did not constitute plain error given that the alleged

victim testified concerning the abuse that she claimed to have

suffered    at       the     defendant’s        hands      and    made     corroborative

statements to her mother and another individual), disc. review

denied, 352 N.C. 678, 545 S.E.2d 434 (2000), cert. denied, 531

U.S. 1177, 121 S. Ct. 1153, 148 L. Ed. 2d 1015 (2001).                                    In

addition, we held in State v. Smith, 152 N.C. App. 514, 519-24,

568 S.E.2d 289, 293-95, disc. review denied, 356 N.C. 623, 575


possessed pornographic videotapes was held to constitute
prejudicial error in State v. Bush, 164 N.C. App. 254, 261-64,
595 S.E.2d 715, 719-21 (2004), given that “[t]he jury
specifically requested that [the boxes containing the videos] be
sent into the jury room,” we do not believe that Bush has any
bearing on the proper resolution of this case given the
differences between prejudicial and plain error.
                                           -17-
S.E.2d 757 (2002), that the erroneous admission of evidence that

the defendant possessed pornographic magazines and videos did

“not [even] rise to the level of prejudicial error” given that

the State presented the alleged victim’s testimony concerning

the acts that the defendant committed against her, the testimony

of the alleged victim’s mother to the effect that something

untoward had occurred on the date of the alleged abuse, the

testimony of an expert witness to the effect that the victim

suffered from post-traumatic stress disorder after the date upon

which the defendant allegedly abused her, and the testimony of

two   co-workers      to    the   effect        that    the     defendant    had    made

sexually suggestive comments about the alleged victim.                              As a

result,     given     our     determination            that     Defendant    has     not

established    that    there      is   a     reasonable       probability    that    the

outcome at his trial would have been different in the event that

the   challenged      evidence         had      not     been     admitted    and     the

consistency    of     that    determination           with     our   prior   decisions

concerning    similar        issues,       we   hold     that    Defendant    is     not

entitled to relief from the trial court’s judgment on the basis

of the admission of evidence concerning the camera and videotape

found in his residence when it was searched by investigating

officers.

                    B. Drug Paraphernalia and Marijuana
                                         -18-
      Secondly, Defendant contends that the trial court erred by

allowing the admission of evidence that a marijuana pipe and

eight ounces of marijuana were present in Defendant’s residence

at the time that it was searched by investigating officers.

According to Defendant, his objection to the challenged evidence

should     have     been    sustained         on    the     grounds         that    it     was

irrelevant, represented inadmissible “other bad act” evidence,

and     constituted        impermissible           cross-examination              concerning

specific       instances    of   misconduct.           We    do    not      believe      that

Defendant is entitled to relief from the trial court’s judgment

on the basis of this argument.

      In their briefs, the parties have engaged in a thorough

discussion of the admissibility of the challenged evidence, with

Defendant       contending       that    the        evidence       in       question       was

irrelevant, constituted inadmissible bad character evidence, and

had no bearing on the credibility of his claim of innocence

while    the    State   contends      that     the    evidence         in   question       was

admissible to rebut what it claims was Defendant’s attempt to

establish that he was a law abiding person.                            Assuming, without

in any way deciding, that the trial court erred by overruling

Defendant’s        objection     to     the    admission          of    the       challenged

evidence, we are not persuaded that Defendant has shown that

there    is    a   “reasonable     possibility         that,      had       the    error   in
                                       -19-
question not been committed, a different result would have been

reached at the trial out of which the appeal arises.”                      N.C. Gen.

Stat. § 15A-1443(a).

       In    attempting    to   establish      that    the   admission       of    the

challenged      evidence    was   prejudicial,        Defendant       directs      our

attention to a number of decisions in which we have held the

admission of similar evidence to constitute prejudicial error.

For example, in State v. Wilson, we granted the defendant a new

trial on the basis of the trial court’s decision to allow the

prosecutor     to   “question[]       defendant    about     her   prior     use    of

cocaine and marijuana,” stating that “it is difficult to hold

such    an    admission    harmless”     “[w]hen      a    case    turns     on    the

credibility of the witnesses,” and noting that “the State’s case

consisted     primarily    of   the    testimony      of   young   children”       who

“testified to events occurring approximately three years before

trial when they were only three or four years old” coupled with

the    “corroborating      testimony    from    their      parents”    and    “scant

physical evidence.”        118 N.C. App. 616, 619-21, 456 S.E.2d 870,

872-74 (1995) (citing State v. Rowland, 89 N.C. App. 372, 383,

366 S.E.2d 550, 556, disc. review improvidently granted, 322

N.C. 619, 374 S.E.2d 116 (1988)).                 Similarly, in Rowland, we

granted the defendant a new trial based upon the trial court’s

decision to allow the prosecutor to question the defendant about
                                    -20-
the extent to which he had a “drug problem” and had received

treatment for his “addiction” given that “[t]he State’s case

would stand or fall” based on the credibility of the prosecuting

witness’ uncorroborated testimony, which the defendant disputed

when he took the stand.     89 N.C. App. at 380-84, 366 S.E.2d 555-

56.   On the other hand, the Supreme Court has held the admission

of evidence that the defendant “enjoyed” smoking marijuana to

constitute harmless error given that “[o]verwhelming evidence of

defendant’s guilt was presented by the [S]tate and buttressed by

defendant’s own testimony.”         State v. Clark, 324 N.C. 146, 167-

68, 377 S.E.2d 54, 67 (1989) (citing State v. Gardner, 316 N.C.

605, 614, 342 S.E.2d 872, 878 (1986)).               Thus, our prejudice

determination must rest, ultimately, upon an analysis of the

relative strength of the evidentiary showings by the State and

Defendant at trial.

      Although   we   acknowledge    that   the   issue   is   a   relatively

close one, we are simply not persuaded that any error committed

by the trial court in overruling Defendant’s objection to the

testimony concerning his possession of a marijuana pipe and a

small amount of marijuana was a prejudicial one.                   Unlike the

cases upon which Defendant relies in support of his attempt to

establish prejudice, this case was not a simple swearing match

between Todd and Defendant.     Instead, Defendant made a number of
                                           -21-
significant admissions during a recorded                       conversation       between

himself     and     Todd    that     was     conducted        at     the    request     of

investigating officers.            Moreover, Todd’s emotional state at the

time   that   he     accused      Defendant       of   sexually      abusing      him   in

conversations       with    his    mother        and   with    Mr.    Clark      provides

additional support for             the veracity of            his accusations.          In

addition, the alleged victim in this case, unlike the alleged

victims in        Wilson, was not testifying to something that had

allegedly     occurred      when    he   was      little   more      than   an    infant.

Finally, we are not persuaded that evidence that a former law

enforcement       officer    possessed       a    marijuana        pipe    and   a   small

amount of marijuana had the same adverse impact upon Defendant’s

chances for a more favorable outcome at trial that resulted from

the admission of evidence of cocaine and marijuana use at issue

in Wilson and the cocaine addiction at issue in Rowland.                              As a

result, for all of these reasons, we conclude that Defendant has

failed to establish that there is a “reasonable possibility”

that the outcome at his trial would have been different in the

event that the trial court had sustained his objection to the

admission of evidence that he had a marijuana pipe and a small

amount of marijuana in his residence at the time that it was

searched by investigating officers.

                                   III. Conclusion
                               -22-
    Thus, for the reasons set forth above, we conclude that

neither of Defendant’s challenges to the trial court’s judgment

have merit.   As a result, the trial court’s judgment should, and

hereby does, remain undisturbed.

    NO PREJUDICIAL ERROR.

    Judges McGEE and STEELMAN concur.

    Report per Rule 30(e).